
	
		II
		112th CONGRESS
		1st Session
		S. 455
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To promote development and opportunity with regards to
		  spectrum occupancy and use, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Reforming Airwaves by
			 Developing Incentives and Opportunistic Sharing Act or
			 the RADIOS Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Spectrum inventory.
					Sec. 4. Spectrum survey and measurement study.
					Sec. 5. Spectrum analysis and utilization study.
					Sec. 6. Relocation cost-benefit analysis.
					Sec. 7. Spectrum relocation fund modifications.
					Sec. 8. Spectrum efficiency through receiver
				standards.
					Sec. 9. Spectrum auctions.
					Sec. 10. General spectrum management.
					Sec. 11. Promoting Wi-Fi and wireless facilities
				deployment.
				
			2.DefinitionsAs used in this Act—
			(1)the term Commission means the
			 Federal Communications Commission;
			(2)the term licensee means the
			 holder of a license granted for the operation of a broadcasting station
			 pursuant to section 307 of the Communications Act of 1934 (47 U.S.C.
			 307);
			(3)the term
			 National Academies means the National Academy of Sciences, the
			 National Academy of Engineering, the Institute of Medicine, and the National
			 Research Council;
			(4)the term NTIA means the
			 National Telecommunications and Information Administration;
			(5)the term
			 spectrum sharing means the temporary use by a secondary user of
			 unused spectrum in a band at a geographical location licensed to a primary user
			 during idle periods of the primary license use;
			(6)the term
			 spectrum reuse means the temporary use by a secondary user of
			 unused spectrum in a band at a geographical location where there is no primary
			 licensed user;
			(7)the term
			 temporary dynamic short-term use—
				(A)means the
			 assignment of a temporary spectrum license to a user that is not the incumbent
			 licensee for the use of spectrum in a given band and specified location for a
			 short period of time in which the spectrum will be unoccupied or in which the
			 incumbent licensee temporarily relinquishes rights to use; and
				(B)includes
			 short-term spectrum sharing and short-term spectrum reuse; and
				(8)the term
			 spectrum layering means the temporary use by a secondary user of
			 unused spectrum in a band at an altitudinal level where there is no primary
			 user or during idle periods of the primary license use.
			3.Spectrum
			 inventory
			(a)Amendment to
			 Communications ActPart I of
			 title III of the Communications Act of
			 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
				
					342.Spectrum
				inventory
						(a)Radio spectrum
				inventoryNot later than 180 days after the date of enactment of
				the RADIOS Act, and biennially
				thereafter, the Commission, in consultation with the NTIA and the Office of
				Science and Technology Policy, shall carry out the following activities:
							(1)ReportPrepare
				a report that includes an inventory of each radio spectrum band, from 300
				megahertz to 6.5 gigahertz, at a minimum, managed by each such agency. Except
				as provided in subsection (b), the report shall include—
								(A)the licensee or
				Federal Government user authorized in the band;
								(B)the total
				spectrum authorized for each licensee or Federal Government user (in percentage
				terms and in sum) in the band;
								(C)the approximate
				number of transmitters, end-user terminals, or receivers, excluding unintended
				radiators, that have been deployed or authorized, for each licensee or Federal
				Government user, in the band; and
								(D)if such
				information is available—
									(i)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				operating in the band and whether they are space-, air-, or
				ground-based;
									(ii)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				authorized to operate in the band and whether they are space-, air-, or
				ground-based;
									(iii)contour maps or
				other information that illustrate the coverage area, receiver performance, and
				other parameters relevant to an assessment of the availability of spectrum in
				each band;
									(iv)the approximate
				geo-location of base stations or fixed transmitters;
									(v)the approximate
				extent of use, by geography, of each band of frequencies, such as the amount
				and percentage of time of use, number of end-users, or other measures as
				appropriate to the particular band;
									(vi)the activities,
				capabilities, functions, or missions supported by the transmitters, end-user
				terminals, or receivers; and
									(vii)the types of
				unlicensed devices authorized to operate in the band.
									(2)Public
				accessCreate a centralized portal or Web site utilizing data
				from the Commission and the NTIA to make a centralized inventory of the bands
				of each agency available to the public via an Internet-accessible and
				searchable Web site.
							(3)UpdatesMake
				all reasonable efforts to maintain and update the information required under
				paragraph (2) no less frequently than quarterly to reflect, at a minimum, any
				transfer or auction of licenses or change in allocation, assignment, or
				authorization.
							(4)FCC to bear
				costsNotwithstanding any other provision of law, all costs
				incurred by the Commission and the NTIA in establishing and maintaining the
				centralized inventory and the centralized portal or Web site shall be borne
				exclusively by the Commission.
							(b)National
				security; classified information
							(1)In
				generalIf the head of a Federal agency determines that
				disclosure of information required by subsection (a) would be harmful to the
				national security of the United States, the agency shall—
								(A)notify the NTIA
				of its determination; and
								(B)provide to the
				NTIA—
									(i)the other
				publicly releasable information required by subsection (a);
									(ii)to the maximum
				extent practicable, a summary description of the information with respect to
				which the determination was made; and
									(iii)an annex
				containing the information with respect to which the determination was
				made.
									(2)Classified
				informationIf the head of a Federal agency determines that any
				information required by subsection (a) is classified in accordance with
				Executive Order 13526 of December 29, 2009, or any successor Executive Order
				establishing or modifying the uniform system for classifying, safeguarding, and
				declassifying national security information, the agency shall—
								(A)notify the NTIA
				of its determination; and
								(B)provide to the
				NTIA—
									(i)the information
				required by subsection (a)(1) that is not classified;
									(ii)to the maximum
				extent practicable, a summary description of the information that is
				classified; and
									(iii)an annex
				containing the information that is classified.
									(3)Annex
				restrictionThe NTIA shall make an annex described in paragraph
				(1)(B)(iii) or (2)(B)(iii) available to the Commission. Neither the NTIA nor
				the Commission may make any such annex available to the public pursuant to
				subsection (a)(2) or to any unauthorized person through any other means.
							(c)Public safety
				nondisclosure
							(1)In
				generalIf a licensee of non-Federal spectrum determines that
				public disclosure of certain information held by that licensee and required to
				be included in the report under subsection (a) would reveal information for
				which public disclosure would be detrimental to public safety, or that the
				licensee is otherwise prohibited by law from disclosing, the licensee may
				petition the Commission for a partial or total exemption from inclusion on the
				centralized portal or Web site under subsection (a)(2) and in the reports
				required under subsection (d).
							(2)BurdenA
				licensee seeking an exemption under this subsection bears the burden of
				justifying the exemption and shall provide clear and convincing evidence to
				support the requested exemption.
							(3)Information
				requiredIf the Commission grants an exemption under this
				subsection, the licensee shall provide to the Commission—
								(A)the publicly
				releasable information required by subsection (a)(1) for the inventory;
								(B)to the maximum
				extent practicable, a summary description, suitable for public release, of the
				information for which public disclosure would be detrimental to public safety
				or that the licensee is prohibited by law from disclosing; and
								(C)an annex, under
				appropriate cover, containing the information that the Commission has
				determined should be withheld from public disclosure.
								(d)Informing the
				congress
							(1)In
				generalExcept as provided in paragraph (3), the NTIA and the
				Commission shall submit each report required by subsection (a)(1) to the
				appropriate Congressional committees.
							(2)Nondisclosure
				of annexesEach such report shall be submitted in unclassified
				form, but may include one or more annexes as provided for by subsections
				(b)(1)(B)(iii), (b)(2)(B)(iii), and (c)(3)(C). No Congressional committee may
				make any such annex available to the public or to any unauthorized
				person.
							(3)Classified
				annexesIf a report includes a classified annex as provided for
				by subsection (b)(2)(B)(iii), the NTIA and the Commission shall—
								(A)submit the
				classified annex only to the appropriate Congressional committees with primary
				oversight jurisdiction for the user agencies or licensees concerned; and
								(B)provide notice of
				the submission to the other appropriate Congressional committees.
								(e)DefinitionsIn
				this section:
							(1)Appropriate
				congressional committeesThe term appropriate Congressional
				committees means the Committee on Commerce, Science, and Transportation
				of the Senate, the Committee on Energy and Commerce of the House of
				Representatives, and any other congressional committee with primary oversight
				jurisdiction for the user agencies or licensees concerned.
							(2)NTIAThe
				term NTIA means the National Telecommunications and Information
				Administration.
							.
			(b)Progress
			 reportWithin 180 days after
			 the date of enactment of this Act, the Commission and the NTIA shall provide an
			 update as to the status of the inventory and report required by section 342(a)
			 of the Communications Act of 1934, as
			 added by subsection (a), to the Senate Committee on Commerce, Science, and
			 Transportation and the House of Representatives Committee on Energy and
			 Commerce.
			4.Spectrum survey
			 and measurement study
			(a)Survey and
			 study
				(1)In
			 generalThe Commission and the NTIA shall jointly conduct a study
			 of occupancy on the electromagnetic spectrum based on the extent of the use of
			 such spectrum, including the amount and percentage of spectrum used in the band
			 and the duration and percentage of time such spectrum is in use.
				(2)Expert
			 consultationIn carrying out the study required under paragraph
			 (1), the Commission and the NTIA may consult with the National Academies, other
			 agencies, or nongovernmental organizations with relevant expertise in
			 developing appropriate measurement procedures and systems, data analysis
			 methodologies, or another other aspect related to the surveying and measurement
			 of electromagnetic spectrum.
				(3)Required
			 contentThe study required under paragraph (1) shall—
					(A)examine occupancy
			 measurements and usage patterns on the electromagnetic spectrum between, at
			 least, 100 megahertz and 10 gigahertz;
					(B)record occupancy
			 measurements on the electromagnetic spectrum in several diverse geographical
			 locations across the Nation over an appropriate period of time, as determined
			 jointly by the Commission and the NTIA;
					(C)provide
			 band-by-band commentary as appropriate;
					(D)provide an
			 analysis of the interaction of receivers and transmitters in adjacent
			 frequencies and the impact that such interaction has on the respective
			 licensees or users of such frequencies; and
					(E)predict occupancy
			 and usage patterns from existing licensee and Federal Government user spectrum
			 data, and correlate such predictions with the findings made under subparagraphs
			 (A) and (B) in order to determine the accuracy of the data from each agencies’
			 databases or an inventory of the electromagnetic spectrum and what additional
			 data, if any, would be beneficial to collect in the future.
					(b)National
			 security; classified information
				(1)In
			 generalIf the head of a Federal agency determines that
			 disclosure of information to the Commission and the NTIA as part of the study
			 required by subsection (a) would be harmful to the national security of the
			 United States, the agency shall—
					(A)notify the
			 Commission and the NTIA of its determination; and
					(B)provide to the
			 Commission and the NTIA—
						(i)the
			 other publicly releasable information required by subsection (a);
						(ii)to
			 the maximum extent practicable, a summary description of the information with
			 respect to which the determination was made; and
						(iii)an annex
			 containing the information with respect to which the determination was
			 made.
						(2)Classified
			 informationIf the head of a Federal agency determines that any
			 information required to be disclosed as part of the study required by
			 subsection (a) is classified in accordance with Executive Order 13526 of
			 December 29, 2009, or any successor Executive Order establishing or modifying
			 the uniform system for classifying, safeguarding, and declassifying national
			 security information, the agency shall—
					(A)notify the
			 Commission and the NTIA of its determination; and
					(B)provide to the
			 Commission and the NTIA—
						(i)the
			 information required by subsection (a)(3) that is not classified;
						(ii)to
			 the maximum extent practicable, a summary description of the information that
			 is classified; and
						(iii)an annex
			 containing the information that is classified.
						(3)Annex
			 restrictionNeither the NTIA nor the Commission may make any
			 annex under this subsection available to the public pursuant to subsection
			 (d)(3) or to any unauthorized person through any other means.
				(c)Public safety
			 nondisclosure
				(1)In
			 generalIf a licensee of non-Federal spectrum determines that
			 public disclosure of certain information held by that licensee and required to
			 be included in the study under subsection (a) would reveal information for
			 which public disclosure would be detrimental to public safety, or that the
			 licensee is otherwise prohibited by law from disclosing, the licensee may
			 petition the Commission and the NTIA for a partial or total exemption from
			 inclusion in the public report required under subsection (d)(3).
				(2)BurdenA
			 licensee seeking an exemption under this subsection bears the burden of
			 justifying the exemption and shall provide clear and convincing evidence to
			 support the requested exemption.
				(3)Information
			 requiredIf the Commission and the NTIA grant an exemption under
			 this subsection, the licensee shall provide to the Commission and the
			 NTIA—
					(A)the publicly
			 releasable information required by subsection (a)(3);
					(B)to the maximum
			 extent practicable, a summary description, suitable for public release, of the
			 information for which public disclosure would be detrimental to public safety
			 or that the licensee is prohibited by law from disclosing; and
					(C)an annex, under
			 appropriate cover, containing the information that the Commission and the NTIA
			 has determined should be withheld from public disclosure.
					(d)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Commission and the NTIA shall jointly submit a report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives that
			 includes—
					(A)the findings of
			 the study required under subsection (a); and
					(B)recommendations
			 on the feasibility of promoting alternative types of services or systems that
			 result in more effective and efficient use of the electromagnetic
			 spectrum.
					(2)Nondisclosure
			 of annexesThe report required under paragraph (1) shall be
			 submitted in unclassified form, but may include 1 or more annexes as provided
			 for by subsections (b)(1)(B)(iii), (b)(2)(B)(iii), and (c)(3)(C).
			 Notwithstanding paragraph (3), no Congressional committee may make any such
			 annex available to the public or to any unauthorized person.
				(3)Public
			 availabilitySubject to paragraph (2), the Commission and the
			 NTIA shall make publicly available on the Web site of each agency the report
			 required under paragraph (1).
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Chairman of the Federal Communications Commission and the Assistant Secretary
			 at the National Telecommunications and Information Administration for carrying
			 out this section $5,000,000 for fiscal year 2012 and $5,000,000 for fiscal year
			 2013.
			5.Spectrum
			 analysis and utilization study
			(a)Determination
			 of utilization definition
				(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Commission and the NTIA, in
			 consultation with the Office of Science and Technology Policy and the National
			 Security Council as needed on frequencies or bands related to national
			 security, shall determine appropriate benchmarks for assessing—
					(A)the utilization of each electromagnetic
			 spectrum band based on the occupancy, activities, capabilities, functions, and
			 missions supported in that band, as well as any additional factors the
			 Commission and the NTIA deem appropriate; and
					(B)the availability of similar services
			 operating in other bands capable of offering substitutable services.
					(2)Use of common
			 metricsThe benchmarks
			 developed under paragraph (1) shall include a set of common metrics that apply
			 to respective broad classes of services, allowing comparison of measurements
			 and analysis in multiple bands providing similar classes of services across the
			 electromagnetic spectrum.
				(b)Study on
			 interference sensing
				(1)Study and
			 commentNot later than 90 days after the date of enactment of
			 this Act, the Commission, in consultation with the NTIA, shall conduct a study
			 and seek public comment on various means to provide greater predictability in
			 the determination of harmful interference along the electromagnetic
			 spectrum.
				(2)ReportUpon
			 completion of the study required under paragraph (1), the Commission shall
			 submit a report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives that includes—
					(A)the findings of
			 the study; and
					(B)recommendations
			 for providing such predictability to both Federal and non-Federal users.
					(c)Identify
			 spectrum sharing and reuse opportunities pilot program
				(1)IdentificationNot
			 later than 1 year after the completion of electromagnetic spectrum survey and
			 measurement study required under section 4, the Commission and the NTIA shall
			 identify, based on an analysis of the utilization of the electromagnetic
			 spectrum, using the benchmarks established under subsection (a), and with the
			 benefit of public comment—
					(A)80 megahertz
			 below 4 gigahertz worth of close proximity electromagnetic spectrum that is
			 most feasible for spectrum sharing opportunities for commercial and Federal
			 Government users;
					(B)80 megahertz
			 below 4 gigahertz worth of close proximity electromagnetic spectrum that is
			 most feasible for spectrum reuse opportunities for commercial and Federal
			 Government users;
					(C)80 megahertz
			 below 4 gigahertz worth of electromagnetic spectrum that is most feasible for
			 temporary or dynamic short-term assignment and use; and
					(D)80 megahertz
			 below 4 gigahertz worth of close proximity electromagnetic spectrum that is
			 most feasible for spectrum layering opportunities for commercial and Federal
			 Government users.
					(2)Sharing and
			 reuse opportunities pilot program
					(A)In
			 generalNot later than 12 months after the time period set forth
			 in paragraph (1), the Commission and the NTIA shall jointly establish and
			 implement pilot programs to advance and promote spectrum sharing and reuse
			 activities for the bands of spectrum identified under paragraph (1).
					(B)EvaluationThe
			 Commission and the NTIA shall—
						(i)utilize the
			 existing Spectrum Sharing Innovation Test-Bed for the evaluation of the pilot
			 programs established under subparagraph (A); and
						(ii)establish such
			 additional test beds, as appropriate, to provide effective resources to carry
			 out the determination of the technical and operational feasibility of the
			 spectrum sharing and reuse opportunities identified under paragraph (1) for
			 both Federal and non-Federal users.
						(3)Pilot program
			 report and recommendationNot later than 8 months after the
			 conclusion of the sharing and reuse opportunities pilot program established
			 under paragraph (2), the Commission and the NTIA shall jointly submit a report
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives that
			 summarizes the feasibility of such programs. If the Commission and the NTIA
			 jointly deem such programs viable, each agency shall begin to implement similar
			 permanent programs within 18 months after the date on which the report is
			 submitted.
				(d)Identification
			 of spectrum reallocationNot later than 12 months after the
			 adoption of the utilization benchmarks described under subsection (a), the
			 Commission and the NTIA shall, based on an analysis of utilization using such
			 benchmarks and after notice and opportunity for public comment on such
			 utilization analysis—
				(1)jointly prepare
			 and submit to the President and the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report that identifies, by relevant geographic area,
			 not less than 200 megahertz of spectrum below 4 gigahertz of the least utilized
			 or most appropriate blocks of electromagnetic spectrum and an explanation of
			 the basis for that identification; and
				(2)develop a plan,
			 taking into consideration whether the primary service on a band may be deemed
			 essential to national security or public safety, or otherwise determined to
			 serve the public interest, convenience, and necessity, for reallocation of any
			 entities or services currently operating in the spectrum described under
			 paragraph (1), along with an estimate for the costs of relocating such entities
			 or services to an alternative band of such spectrum.
				(e)Spectrum
			 review; low-Power device harmonization
				(1)ExaminationThe
			 Commission and the NTIA shall jointly examine each radio spectrum band, from
			 2.5 GHz to 6 GHz, to determine spectrum sharing opportunities for high
			 bandwidth, low-power applications and services.
				(2)Further
			 actionIn carrying out the examination requirement under
			 paragraph (1), and to further promote the market for such spectrum sharing
			 opportunities, the Commission and the NTIA shall, after notice and opportunity
			 for public comment, jointly define coexistence and licensing agreements between
			 primary licensees and secondary users that seek to enter into a spectrum
			 sharing agreement.
				6.Relocation
			 cost-benefit analysis
			(a)In
			 generalThe Commission and
			 the NTIA, in consultation with the Office of Management and Budget, the Office
			 of Science and Technology Policy, and the National Security Council, shall
			 perform a cost-benefit analysis on electromagnetic spectrum relocation
			 opportunities to move certain Federal users and services currently operating in
			 a specific band of the spectrum to more efficient spectrum bands in order to
			 maximize the social and economic advantages of the use of such spectrum.
			(b)Required
			 considerationsThe relocation
			 analysis required under subsection (a) shall—
				(1)include projected overall costs and
			 timeframes of any potential move; and
				(2)be consistent with the processes set forth
			 in the Commercial Spectrum Enhancement Act (47 U.S.C. 901 note).
				(c)System
			 upgradesIn bands determined to be necessary and appropriate for
			 continued primary Federal use, the NTIA, in consultation with the Commission,
			 shall determine what, if any, radio system or service upgrades or other changes
			 could be implemented to enhance spectrum efficiency or the ability to share
			 unused co-channel or adjacent channel capacity on the spectrum with other
			 agencies or private sector users.
			7.Spectrum
			 relocation fund modifications
			(a)Retention of
			 unused fundsSection 118(d)(3) of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 928(d)(3)) is
			 amended by striking 8 years and inserting 20
			 years.
			(b)Use of Spectrum
			 Relocation Fund for planning and research
				(1)In
			 generalSection 118(c) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 928) is amended—
					(A)by amending the
			 heading to read as follows: (c)
			 Uses of
			 Fund.—;
					(B)by striking
			 used to pay relocation costs and inserting the following:
						
							used—(1)to pay relocation
				costs
							; 
					(C)by striking the
			 period at the end and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(2)to fund planning
				and research with the goal of improving the efficiency of Federal use of
				spectrum; and
							(3)to cover the
				costs of eligible Federal entities to upgrade their equipment and facilities as
				long as such upgrades including but not limited to spectrum sharing, reuse, and
				layering, result in more efficient use of spectrum by such
				entities.
							.
					(2)Conforming
			 amendmentSection 118(d)(2) of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 928(d)(3)) is
			 amended after subsection by inserting to pay relocation
			 costs.
				(c)National
			 Science FoundationSection 118(e) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 928(e)) is amended by adding at the end the following:
				
					(3)Eligible
				Federal entity; National Science FoundationFor purposes of this
				section, the term eligible Federal entity shall be deemed to
				include the National Science Foundation. As an eligible Federal entity the
				National Science Foundation may submit to the Director of OMB requests for
				funds under this section to support spectrum research and experimental
				facilities by the Foundation, provided that such requests have, in the
				determination of the Director of OMB, in consultation with the NTIA, clear
				benefits to existing and future Federal users of
				spectrum.
					.
			(d)Auction
			 proceeds deposited to Spectrum Relocation Fund
				(1)Amendment to
			 Communications ActParagraph (8) of section 309(j) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)) is amended—
					(A)by striking
			 (B), (D), and (E), in subparagraph (A) and inserting (B),
			 (D), (E), (F), and (G),; and
					(B)by inserting at
			 the end the following:
						
							(F)Increased
				funding for Spectrum Relocation FundNotwithstanding subparagraph
				(A), and in addition to any proceeds deposited in accordance with subparagraph
				(D), 15 percent of the proceeds (including deposits and upfront payments from
				successful bidders) from the use of any competitive bidding system under this
				subsection shall be deposited in the Spectrum Relocation Fund established under
				section 118 of the National Telecommunications and Information Administration
				Organization Act, and shall be available in accordance with that
				section.
							.
					(2)Conforming
			 amendmentSection 118(b) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 928(b)) is amended by
			 striking section 309 and all that follows through the period at
			 the end and inserting the following: subparagraphs (D) and (F) of
			 section 309(j)(8) of the Communications Act of 1934..
				(e)Clarification
			 of payment of relocation costParagraph (1) of section 118(c) of
			 the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 928(c)), as so redesignated by subsection (b)(1), is further amended
			 by striking those frequencies and inserting from
			 frequencies that have been identified and recommended for
			 reallocation.
			8.Spectrum
			 efficiency through receiver standards
			(a)Interference
			 rejectionEach transmission system that employs radio spectrum
			 shall be designed and operated so that reasonable use of adjacent spectrum does
			 not excessively impair the functioning of such system.
			(b)Manufacturers'
			 responsibilitiesManufacturers that provide for commercial sale
			 devices, services, technologies, products, or applications that are designed to
			 operate on or with any transmission system described under subsection (a) shall
			 ensure that such devices, services, technologies, products, or applications
			 comply with the requirements of subsection (a).
			(c)Licensee and
			 government user responsibilitiesEach licensee or approved
			 Federal Government user of radio spectrum shall ensure that any transmission
			 system newly deployed or upgraded by the licensee or Federal Government user
			 complies with the requirements of subsection (a).
			(d)Existing system
			 protectionsBeginning on the date that is 10 years after the date
			 of enactment of this Act, a determination that harmful interference exists may
			 only be made if a transmission system in compliance with the requirements of
			 subsection (a) encounters, in the determination of the Commission, unacceptable
			 impairment due to the interfering emission.
			(e)Industry
			 self-ComplianceA licensee shall be found to be in compliance
			 with the requirements of subsections (a) through (d) if it utilizes equipment,
			 facilities, and support services that are in compliance with publicly available
			 technical requirements or standards relating to radio-based receivers adopted
			 by either—
				(1)an appropriate
			 telecommunications industry association or standard-setting organization;
			 or
				(2)the Commission or
			 the NTIA under subsection (f).
				(f)Agency
			 backstopsIf an appropriate telecommunications industry
			 association or standard-setting organization fails to issue technical
			 requirements or standards relating to radio-based receivers in accord with this
			 section, or if a Federal Government agency or licensee believes that such
			 requirements or standards are deficient, the Federal Government agency or
			 licensee may petition the Commission or the NTIA to establish, by rule, such
			 technical requirements or standards for non-Federal or Federal use,
			 respectively, as prescribed in subsection (g).
			(g)Industry
			 consultation; technical standardsIf the Commission or the NTIA
			 determines it is in the public interest to develop any technical requirements
			 and standards for radio-based receivers so as to ensure their compliance with
			 the requirements of subsections (a) through (d), the Commission and the NTIA
			 shall—
				(1)consult
			 with—
					(A)appropriate
			 associations and standard-setting organizations within the telecommunications
			 industry;
					(B)representatives
			 of users of telecommunications equipment, facilities, and support services;
			 and
					(C)State utility
			 commissions; and
					(2)adopt, as its
			 rules for transmission systems operating in a specific spectrum band, a
			 proposal consisting of a publicly available standard that has been endorsed by
			 a predominance of directly affected entities, provided the proposal is
			 consistent with guidelines established by the Commission or the NTIA.
				(h)Valuation
			 studyThe Commission and NTIA shall conduct a cost benefit
			 analysis on the value of improving received standards as it relates to
			 increasing spectral efficiency, improving operation of services in adjacent
			 frequencies, narrowing the guard bands between adjacent spectrum use, and
			 improving overall receiver performance for the end user.
			(i)DefinitionFor
			 purposes of this section, the term transmission system means any
			 telecommunications, broadcast, satellite, commercial mobile service, or other
			 communications system that employs radio spectrum.
			9.Spectrum
			 auctions
			(a)Voluntary
			 incentive auctions for commercial licenseesSection 309(j)(8) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(8)), as previously amended, is
			 further amended by adding at the end the following:
				
					(G)Incentive
				auctions; revenue sharing plan
						(i)In
				generalNotwithstanding subparagraph (A), if the Commission
				determines that it is consistent with the public interest in utilization of the
				spectrum for an eligible licensee to relinquish some or all of its licensed
				spectrum usage rights in order to permit the assignment of new initial licenses
				or the allocation of spectrum for unlicensed use subject to new service rules,
				the proceeds from the use of a competitive bidding system under this subsection
				may be shared, in an amount or percentage determined in the discretion of the
				Commission, with any such eligible licensee.
						(ii)Eligible
				licensee definedFor purposes of this subparagraph, the term
				eligible licensee means the holder of any existing license granted
				for the operation of an active and operating broadcasting station pursuant to
				section 307.
						(iii)Prohibition
				of spectrum speculationThe Commission shall take such actions,
				as the Commission deems necessary, to prohibit speculation with respect to
				incentive auctions authorized under this subparagraph, including by prohibiting
				the acquisition of licenses by a third party with the sole intent of
				relinquishing such licenses so that such party may participate in an incentive
				auction.
						(iv)White
				spacesThe Commission shall carry out incentive auctions under
				this subparagraph in a manner that ensures there continues to be adequate
				opportunity nationwide for unlicensed access to any spectrum that is the
				subject of such an auction. The Commission, in its discretion, may make
				additional accommodation for unlicensed use of such spectrum.
						(v)Rule of
				construction related to voluntary nature of participationThis
				subparagraph shall not be construed to require that any eligible licensee
				participate in any activity authorized under this
				subparagraph.
						.
			(b)Extension of
			 auction authoritySection
			 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended
			 by striking 2012 and inserting 2017.
			10.General
			 spectrum management
			(a)Spectrum
			 coordinationSection 112 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 922) is amended—
				(1)by striking
			 The Assistant Secretary and inserting (a)
			 Joint spectrum
			 planning.—The Assistant Secretary; and
				(2)by adding at the
			 end the following:
					
						(b)Reporting
				requirement
							(1)In
				generalThe Assistant Secretary and the Chairman shall, on an
				annual basis, submit a report to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Energy and Commerce of the
				House of Representatives that provides a summary of the biannual meetings
				required under this section, as well as the action items, deliverables, and the
				status of such action items and deliverables related to the issues identified
				in subsection (a).
							(2)ContentsThe
				report required under paragraph (1) shall include—
								(A)an identification
				of emerging technologies and ideas for test-bed programs that expand
				opportunities for spectrum sharing by Federal and non-Federal users, increased
				public transparency into spectrum databases, and a progress report on
				reallocation and sharing efforts required by the
				RADIOS Act;
								(B)recommended
				procedures for dispute resolution between Federal and non-Federal users;
								(C)a list of any
				recommendations made by the Commerce Spectrum Management Advisory Committee and
				the status of each such recommendation; and
								(D)a score card that
				includes the amount of spectrum shared by Federal and non-Federal users, the
				geographical extent of coverage, as well as the number of requests for sharing
				and their geographical locations that were rejected and the reasons for such
				rejections.
								.
				(b)Feasability
			 study on spectrum incentive pricing
				(1)StudyThe
			 Commission and the NTIA shall jointly conduct a study on the feasability of
			 designing, implementing, and maintaining a system of spectrum incentive pricing
			 that would promote a more efficient and effective use of the electromagnetic
			 spectrum. If such a system is deemed feasible, the study shall include a
			 proposed model for such a system.
				(2)User comments
			 to be solicitedIn carrying out the study required under
			 paragraph (1), the Commission and the NTIA shall solicit comments from both
			 Federal and non-Federal spectrum users, including from any users that may be
			 subject to usage fees, if any, under any proposed system for spectrum incentive
			 pricing.
				(3)ReportUpon
			 completion of the study required under paragraph (1), the Commission and the
			 NTIA shall jointly submit a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives that includes—
					(A)the findings of
			 the study; and
					(B)recommendations
			 on implementing any proposed system for spectrum incentive pricing.
					(c)Federal users
			 spectrum incentives
				(1)In
			 generalBased upon the common metrics and benchmarks developed by
			 the NTIA under section 5(a) or based upon consultation from independent
			 technical experts, the NTIA shall establish spectrum efficiency and utilization
			 baselines for the use of spectrum assigned to each Federal agency.
				(2)Failure of
			 Federal agencies to meet baselineIf a Federal agency fails to
			 meet the spectrum efficiency and utilization baseline established by the NTIA
			 under paragraph (1), the NTIA shall require the head of such Federal agency to
			 provide a report and analysis of the costs necessary to upgrade the
			 telecommunications equipment, facilities, and support services of that agency
			 in order to for such agency to meet the efficiency and utilization
			 baseline.
				(3)Cost report and
			 analysis
					(A)In
			 generalIf the NTIA determines that the cost report and analysis
			 submitted by a Federal agency under paragraph (2) is reasonable, the NTIA and
			 the Director of the Office of Management and Budget shall provide funds to the
			 head of such Federal agency to defray such costs.
					(B)Failure to
			 submitIf a Federal agency fails to submit the report required
			 under paragraph (2), the NTIA—
						(i)shall withhold
			 all future spectrum allocation requests of that Federal agency; and
						(ii)may apply a
			 spectrum incentive pricing charge, if any system for such pricing is
			 implemented pursuant to subsection (b), for use of the spectrum currently
			 assigned to that Federal agency.
						(d)National
			 strategic spectrum plan
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, and every 3 years thereafter, the Assistant Secretary of Commerce for
			 Communications and Information and the Chairman of the Commission assisted by
			 the Radio Spectrum Advisory Committee, shall develop an initial 10-year
			 National Strategic Spectrum Plan that includes the following:
					(A)Long-range
			 spectrum planning of both commercial, State and local government, and Federal
			 Government users.
					(B)New technologies
			 or expanded services requiring spectrum.
					(C)The nature and
			 characteristics of the new radio communication systems required and the nature
			 and characteristics of the spectrum required.
					(D)Efficient
			 approaches to meeting the future spectrum requirements of all users,
			 including—
						(i)requiring certain
			 standards-based technologies that improve spectrum efficiencies;
						(ii)spectrum sharing
			 and reuse opportunities;
						(iii)possible
			 reallocation; and
						(iv)any other
			 approaches that promote efficient use of spectrum.
						(E)An evaluation
			 of—
						(i)current auction
			 processes to determine the effectiveness of such processes in—
							(I)promoting
			 competition;
							(II)improving
			 spectrum use efficiency; and
							(III)maximizing the
			 full economic value to customers, industry, and the taxpayer of the spectrum;
			 and
							(ii)if
			 any type of license reform is necessary.
						(2)Submission of
			 the planThe Assistant Secretary of Commerce for Communications
			 and Information and the Chairman of the Commission shall, on an annual basis,
			 jointly submit, after notice and opportunity for public comment on, to the
			 President and the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce of the House of Representatives
			 a report summarizing the progress made with respect to the National Strategic
			 Spectrum Plan required under paragraph (1).
				(e)Radio Spectrum
			 Advisory Committee
				(1)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the Chairman of the
			 Commission and the Administrator of the NTIA shall establish a working group,
			 to be known as the Spectrum Advisory Committee.
				(2)Membership
					(A)Appointment;
			 co-chairsThe Chairman of the Commission and the Administrator of
			 the NTIA shall appoint an equal number of members of the Working Group as soon
			 as practicable after the date of enactment of this Act and shall serve as its
			 co-chair. In appointing members of the Working Group, the co-chairs shall
			 ensure that the number of members appointed provides appropriate and adequate
			 representation for all stakeholders and interested and affected parties.
					(3)Meetings
					(A)Initial
			 meetingThe initial meeting of the Working Group shall take place
			 not later than 60 days after the date of the enactment of this Act.
					(B)Other
			 meetingsAfter the initial meeting, the Working Group shall meet
			 at the call of the co-chairs.
					(C)Notice; Open
			 meetingsAny meetings held by the Working Group shall be duly
			 noticed at least 14 days in advance and shall be open to the public.
					(4)Resources
					(A)Federal
			 agenciesThe Working Group shall have reasonable access
			 to—
						(i)materials,
			 resources, data, and other information from the National Institute of Standards
			 and Technology, the Department of Commerce and its agencies, and the Federal
			 Communications Commission; and
						(ii)the facilities
			 of any such agency for purposes of conducting meetings.
						(B)Gifts and
			 grantsThe Working Group may accept, use, and dispose of gifts or
			 grants of services or property, both real and personal, for purposes of aiding
			 or facilitating the work of the Working Group. Gifts or grants not used at the
			 expiration of the Working Group shall be returned to the donor or
			 grantor.
					(5)Rules
					(A)QuorumOne-third
			 of the members of the Working Group shall constitute a quorum for conducting
			 business of the Working Group.
					(B)SubcommitteesTo
			 assist the Working Group in carrying out its functions, the co-chairs may
			 establish appropriate subcommittees composed of members of the Working Group
			 and other subject matter experts as deemed necessary.
					(C)Additional
			 rulesThe Working Group may adopt other rules as needed.
					(6)Federal
			 Advisory Committee ActNeither the Federal Advisory Committee Act
			 (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act
			 shall apply to the Working Group.
				(f)IRAC shot
			 clockSection 104(b) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 903(b)) is
			 amended—
				(1)in paragraph (4),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)in the event that
				a spectrum related project is referred to the Interdepartmental Radio Advisory
				Committee from the Commission, require that a public notice detailing the
				project be provided, and that the Committee shall act within 30 days to
				complete the item, provided that a 30-day extension may be provided upon a
				finding of extraordinary circumstances by
				NTIA.
						.
				(g)OMB circular
			 A–11 modifications
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Director of the Office of Management and Budget shall review and
			 rewrite Circular A–11 to ensure agencies and departments of the Federal
			 Government give more consideration to spectrum use in their management
			 processes.
				(2)Additional
			 agency and department requirementsThe review and revision
			 required under paragraph (1) shall include requirements for the—
					(A)use of more
			 spectral efficient technologies by agencies and departments of the Federal
			 Government;
					(B)promotion of
			 increased spectrum sharing by such agencies and department, when appropriate;
			 and
					(C)increased
			 consideration of non-spectrum dependent and commercial alternatives to meet the
			 mission and operational requirements of each such agency or department.
					(h)Spectrum
			 sharing opportunitiesEach agency of the Federal Government
			 shall, to the extent technically and operationally feasible, share their
			 existing spectrum assignments with non-Federal users. If a Federal agency
			 declines to share spectrum in accordance with this subsection during
			 non-critical times (as such times are determined by the NTIA), the NTIA may
			 apply a spectrum incentive pricing charge, if any system for such pricing is
			 implemented pursuant to subsection (b), for use of the spectrum currently
			 assigned to that Federal agency.
			(i)Unlicensed
			 spectrum policy
				(1)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commission and
			 the NTIA shall issue, and seek public comment on, a report that
			 provides—
					(A)a comprehensive
			 strategy for the coexistence of licensed and unlicensed use of spectrum;
			 and
					(B)a determination
			 of the appropriate amount of spectrum that should be provided for use by
			 unlicensed devices.
					(2)Content of
			 reportThe report required under paragraph (1) shall address the
			 following issues:
					(A)What type of
			 rules should be used to manage unlicensed use of spectrum?
					(B)What frequencies
			 and amounts of spectral bandwidth should be used for unlicensed use?
					(C)Whether there
			 should be certain bands exclusively reserved for unlicensed use?
					(D)How to harmonize
			 unlicensed uses (whether incumbent or new uses) with future auctions of
			 licensed use?
					(E)What is the
			 appropriate transmission power limits for unlicensed use both exclusively
			 (homogeneous and heterogeneous applications) or in coexistence with licensed
			 uses?
					(F)How should the
			 United States Government harmonize its unlicensed policy with international
			 policies?
					(G)Whether there
			 should be any additional protections provided to unlicensed use beyond existing
			 legal obligations?
					11.Promoting Wi-Fi
			 and wireless facilities deployment
			(a)Installation of
			 Wi-Fi hotspots and wireless neutral host systems in all Federal
			 buildings
				(1)In
			 generalThe Administrator of the General Services Administration
			 shall—
					(A)install Wi-Fi
			 hotspots in all publicly accessible Federal buildings constructed after the
			 date of enactment of this Act;
					(B)allow for the
			 installation of wireless neutral host systems by any wireless neutral host
			 provider upon request in all publicly accessible Federal buildings; and
					(C)in a manner
			 consistent with sound management principles, retrofit all Federal buildings
			 with Wi-Fi hotspots and wireless neutral host systems constructed prior to the
			 date of enactment of this Act on a timetable that reflects the importance of
			 wireless communication to the Federal functions being performed by the
			 occupants of such buildings, provided that all such building shall be
			 retrofitted not later than December 31, 2013.
					(2)FundingThere
			 shall be made available from the Federal Buildings Fund established under
			 section 592 of title 40, United States Code, $15,000,000 to carry out this
			 section. Such sums shall be derived from the unobligated balance of amounts
			 made available from the Federal Buildings Fund for fiscal year 2010, and prior
			 fiscal years, for repairs and alterations and other activities (excluding
			 amounts made available for the energy program). Such sums shall remain
			 available until expended.
				(b)Federal
			 easements and rights-of-Way
				(1)GrantIf an executive agency, a State, a
			 political subdivision or agency of a State, or a person applies for the grant
			 of an easement or rights-of-way to, in, over, or on a building owned by the
			 Federal Government for the right to install, construct, and maintain wireless
			 antennas and equipment, and backhaul transmission, the executive agency having
			 control of the building may grant to the applicant, on behalf of the Federal
			 Government, an easement or rights-of-way to perform such installation,
			 construction, and maintenance.
				(2)ApplicationThe
			 Administrator of the General Services Administration shall develop a common
			 form for rights-of-way applications required under paragraph (1) for all
			 executive agencies that shall be used by applicants with respect to the
			 buildings of each such agency.
				(3)Fee
					(A)In
			 generalNotwithstanding any
			 other provision of law, in making a grant of an easement or rights-of-way
			 pursuant to paragraph (1), the Administrator of the General Services
			 Administration shall establish a reasonable fee for the award of such grant
			 that is based on fair market prices.
					(B)ExceptionsThe Administrator of the General Services
			 Administration may establish exceptions to the fee amount required under
			 subparagraph (A)—
						(i)in consideration of the public benefit
			 provided by a grant of an easement or rights-of-way; and
						(ii)in the interest of expanding wireless and
			 broadband coverage.
						(4)Use of fees
			 collectedAny fee amounts collected by an executive agency
			 pursuant to paragraph (2) shall be used by the agency for the construction and
			 maintenance of Wi-Fi hotspots and wireless neutral host systems.
				(c)Master
			 contracts for wireless antenna sitings
				(1)In
			 generalNotwithstanding section 704 of the Telecommunications Act
			 of 1996, or any regulation pursuant thereto, or any other provision of law, and
			 not later than 60 days after the date of enactment of this Act, the
			 Administrator of the General Services Administration shall develop one or more
			 master contracts that shall govern the placement of wireless antennas on
			 buildings owned by the Federal Government. Such master contract shall, with
			 respect to the siting of wireless antennas, standardize the treatment of the
			 placement of wireless antennas on rooftop or building facades, the placement of
			 equipment on rooftops or inside buildings, and technology, and any other key
			 issues that the Administrator determines appropriate.
				(2)ApplicabilityThe
			 master contract developed by the Administrator of the General Services
			 Administration under paragraph (1) shall apply to all publicly accessible
			 buildings owned by the Federal Government, unless the Administrator decides
			 that issues with respect to the siting of wireless antenna on a specific
			 building requires non-standard treatment of a specific building.
				(3)ApplicationThe
			 Administrator of the General Services Administration shall develop a common
			 form or set of forms for wireless transmitter siting applications required
			 under this section for all executive agencies that shall be used by applicants
			 with respect to the buildings of each such agency.
				(d)DefinitionsAs used in this section:
				(1)Wireless
			 neutral host systemThe term wireless neutral host
			 system means a small cellular communications base station and related
			 antenna or a system of wireless antennas and associated equipment connected to
			 a broadband service, backhaul, or wireless repeater and capable of radiating
			 one or more wireless frequency.
				(2)Wi-Fi
			 hotspotThe term Wi-Fi hotspot means a site or area
			 in which the public can access the Internet via a wireless connection.
				
